Exhibit 10.1

 

 

Deutsche Bank [g137195ki01i001.gif]

 

 

 

Deutsche Bank AG, London Branch

 

Winchester house

 

1 Great Winchester St,

 

London EC2N 2DB

 

Telephone: 44 20 7545 8000

 

 

 

c/o Deutsche Bank Securities Inc.

 

60 Wall Street

 

New York, NY 10005

 

Telephone: 212-250-2500

 

DATE:

May 21, 2009

 

 

TO:

Cephalon, Inc.

ATTENTION:

Gerald J. Pappert

FACSIMILE:

(610) 738-6258

 

 

FROM:

Deutsche Bank AG, London Branch

TELEPHONE:

44 20 7545 0556

FACSIMILE:

44 11 3336 2009

 

 

SUBJECT:

Equity Derivatives Confirmation

 

 

REFERENCE NUMBER(S):

331714 and 332054

 

The purpose of this facsimile agreement (this “Confirmation”) is to confirm the
amended and restated terms and conditions of the transaction entered into
between Deutsche Bank AG, London Branch (“Deutsche”) and Cephalon, Inc.
(“Counterparty”) on the Trade Date specified below (the “Transaction”).  This
amended and restated Confirmation constitutes a “Confirmation” as referred to in
the ISDA Master Agreement specified below and amends and restates in its
entirety the equity derivatives confirmation regarding options on note hedging
units, dated May 21, 2009, and subject to the Agreement (the “Original
Confirmation”).  All references to the Original Confirmation in the Agreement or
in other documentation between the parties shall be to this amended and restated
Confirmation.  This amended and restated Confirmation constitutes the entire
agreement and understanding of the parties with respect to the subject matter
and terms of the Transaction and supersedes all prior or contemporaneous written
and oral communications with respect thereto.

 

DEUTSCHE BANK AG IS NOT REGISTERED AS A BROKER OR DEALER UNDER THE U.S.
SECURITIES EXCHANGE ACT OF 1934, AS AMENDED.  DEUTSCHE BANK SECURITIES INC.
(“AGENT”) HAS ACTED SOLELY AS AGENT IN CONNECTION WITH THE TRANSACTION AND HAS
NO OBLIGATION, BY WAY OF ISSUANCE, ENDORSEMENT, GUARANTEE OR OTHERWISE WITH
RESPECT TO THE PERFORMANCE OF EITHER PARTY UNDER THE TRANSACTION.  DEUTSCHE BANK
AG, LONDON BRANCH IS NOT A MEMBER OF THE SECURITIES INVESTOR PROTECTION
CORPORATION (SIPC).

 

Chairman of the Supervisory Board: Clemens Börsig Board of Managing Directors:
Hermann-Josef Lamberti, Josef Ackermann, Dr. Hugo Banziger, Anthony DiIorio

 

Deutsche Bank AG is regulated by the FSA for the conduct of designated
investment business in the UK, is a member of the London Stock Exchange and is a
limited liability company incorporated in the Federal Republic of Germany HRB
No. 30 000 District Court of Frankfurt am Main; Branch Registration No. in
England and Wales BR000005, Registered address: Winchester House, 1 Great
Winchester Street, London EC2N 2DB.

 

--------------------------------------------------------------------------------


 

The definitions contained in the 2002 ISDA Equity Derivatives Definitions (the
“Equity Definitions”), as published by the International Swaps and Derivatives
Association, Inc., are incorporated into this Confirmation.  In the event of any
inconsistency between the Equity Definitions and the terms of this Confirmation,
the terms of this Confirmation shall govern.  For the purposes of the Equity
Definitions, each reference herein to a Note Hedging Unit shall be deemed to be
a reference to a Call or an Option, as context requires.

 

This Confirmation evidences a complete and binding agreement between Deutsche
and Counterparty as to the terms of the Transaction to which this Confirmation
relates.  This Confirmation shall supplement, form a part of, and be subject to
an agreement (the “Agreement”) in the form of the ISDA 2002 Master Agreement as
if Deutsche and Counterparty had executed an agreement in such form (without any
Schedule but with the elections set forth in this Confirmation).  For the
avoidance of doubt, the Transaction shall be the only transaction under the
Agreement.

 

The Transaction shall be considered a Share Option Transaction for purposes of
the Equity Definitions, and shall have the following terms:

 

General:

 

 

 

 

 

Trade Date:

 

May 21, 2009.

 

 

 

Effective Date:

 

The closing date for the initial issuance of the Convertible Notes.

 

 

 

Transaction Style:

 

Modified American, as described below under “Procedure for Exercise”.

 

 

 

Transaction Type:

 

Note Hedging Units.

 

 

 

Seller:

 

Deutsche.

 

 

 

Buyer:

 

Counterparty.

 

 

 

Shares:

 

The common stock, par value USD 0.01 per share, of Counterparty.

 

 

 

Convertible Notes:

 

USD 500,000,000 principal amount of 2.5% Convertible Senior Subordinated Notes
of Counterparty due May 1, 2014, including the Convertible Notes issued pursuant
to the underwriters’ exercise of their option to purchase additional Convertible
Notes pursuant to the Underwriting Agreement (as defined below), offered
pursuant to a Prospectus Supplement dated May 21, 2009 to the Prospectus dated
May 25, 2006 (the “Prospectus Supplement”) and issued pursuant to the indenture
to be dated as of the closing date of the initial issuance of the Convertible
Notes, by and between Counterparty and U.S. Bank National Association, as
trustee (as may be amended, modified or supplemented from time to time, but only
if such amendment, modification or supplement does not constitute an Amendment
Event (as defined below) or is consented to by Deutsche in writing, the
“Indenture”). Certain defined terms used herein have the meanings assigned to
them in the Indenture as described in the Prospectus Supplement. In the event of
any inconsistency between the terms defined in the Indenture or defined in the
Prospectus Supplement and this Confirmation, this Confirmation shall govern. For
the avoidance of doubt, references herein to provisions of the Indenture are
based on the

 

2

--------------------------------------------------------------------------------


 

 

 

description of the Convertible Notes set forth in the Prospectus Supplement. If
the relevant provisions of the Indenture differ in any material respect from
those described in the Prospectus Supplement, the parties will, if appropriate,
amend this Confirmation in good faith to preserve the economic intent of the
parties.

 

 

 

Number of Note Hedging Units:

 

500,000 (being the sum of the Number of Initial Note Hedging Units and the
Number of Additional Note Hedging Units)

 

 

 

Number of Initial Note Hedging Units:

 

435,000

 

 

 

Number of Additional Note Hedging Units:

 

65,000

 

 

 

Note Hedging Unit Entitlement:

 

The lesser of (a) USD 1,000 divided by the Strike Price and (b) the “Conversion
Rate” (as such term is defined in the Indenture as described in the Prospectus
Supplement under “Description of the Notes — Conversion of Notes — General”) at
such time.

 

 

 

Strike Price:

 

USD 69.00.

 

 

 

Number of Shares:

 

The product of the Number of Note Hedging Units and the Note Hedging Unit
Entitlement.

 

 

 

Premium:

 

As provided in Annex A to this Confirmation.

 

 

 

Additional Premium:

 

As provided in Annex A to this Confirmation. The Additional Premium shall be
paid by Counterparty to Deutsche on the Premium Payment Date.

 

 

 

Premium Payment Date:

 

The Effective Date.

 

 

 

Exchange:

 

The NASDAQ Global Select Market.

 

 

 

Related Exchanges:

 

All Exchanges.

 

 

 

Calculation Agent:

 

Deutsche.

 

 

 

Procedure for Exercise:

 

 

 

 

 

Potential Exercise Dates:

 

Each Conversion Date.

 

 

 

Conversion Date:

 

Each “Conversion Date” as defined in the Indenture as described in the
Prospectus Supplement under “Description of the Notes — Conversion of Notes —
General”.

 

 

 

Required Exercise on Conversion Dates:

 

On each Conversion Date, a number of Note Hedging Units equal to the number of
Convertible Notes in denominations of USD 1,000 principal amount submitted for
conversion in respect of such Conversion Date in accordance with the terms of
the Indenture shall be exercised automatically, subject to “Notice of Exercise”
below; provided that, if

 

3

--------------------------------------------------------------------------------


 

 

 

Counterparty has elected the “Exchange in Lieu of Conversion” option (as
described in the Prospectus Supplement under “Description of the Notes —
Conversion of Notes — Exchange in Lieu of Conversion”), the related number of
Note Hedging Units shall not be exercised.

 

 

 

Expiration Date:

 

May 1, 2014

 

 

 

Multiple Exercise:

 

Applicable, as provided under “Required Exercise on Conversion Dates”.

 

 

 

Automatic Exercise:

 

As provided under “Required Exercise on Conversion Dates”.

 

 

 

Notice of Exercise:

 

Notwithstanding anything to the contrary in the Equity Definitions, in order to
exercise any Note Hedging Units, Counterparty must notify Deutsche in writing
(and use reasonable efforts to confirm receipt by telephone to Deutsche’s
Origination Convertible Desk (telephone: 212-250-5600)) prior to 5:00 PM, New
York City time, on the day that is one Scheduled Trading Day prior to the first
day of the “Conversion Period” (as defined in the Indenture as described in the
Prospectus Supplement under “Description of the Notes — Conversion of Notes —
Settlement upon Conversion”) relating to the Convertible Notes converted on the
Conversion Date relating to the relevant Exercise Date (the “Notice Deadline”)
of (i) the number of Note Hedging Units being exercised on such Exercise Date
and (ii) the scheduled commencement date of the “Conversion Period” and the
scheduled settlement date under the Indenture for the Convertible Notes
converted on the Conversion Date corresponding to such Exercise Date; provided
that, notwithstanding the foregoing, such notice shall be effective if given
after the Notice Deadline referred to above, but prior to 5:00 PM New York City
time, on the fifth Scheduled Trading Day of such “Conversion Period”, in which
event the Calculation Agent shall have the right to adjust the Settlement Amount
as appropriate to reflect the additional costs (including, but not limited to,
hedging mismatches and market losses) and expenses actually incurred by Deutsche
in connection with its hedging activities (including the unwinding of any hedge
position) as a result of Deutsche not having received such notice prior to the
Notice Deadline; provided further that in respect of Convertible Notes with a
Conversion Date during the period beginning on, and including the 30th scheduled
“Trading Day” (as defined in the Indenture as described in the Prospectus
Supplement under “Description of the Notes — Conversion of Notes — Conversion
upon Satisfaction of Market Price Condition”) prior to the “Maturity Date” (as
defined in the Indenture as described in the Prospectus Supplement under
“Description of the Notes — General”) and ending on the close of business on the
second scheduled “Trading Day” immediately preceding the “Maturity Date”, the
Notice Deadline in respect of the information set forth in clauses (i) and
(ii) above shall be 5:00 PM, New York City time, on the scheduled “Trading Day”
immediately preceding the “Maturity Date”.

 

4

--------------------------------------------------------------------------------


 

Settlement Terms:

 

 

 

 

 

Net Share Settlement:

 

In lieu of the obligations set forth in Sections 8.1 and 9.1 of the Equity
Definitions, and subject to “Notice of Exercise” above, in respect of any
Exercise Date occurring on a Conversion Date, Deutsche shall deliver to
Counterparty, on the related Settlement Date, the Settlement Amount.For the
avoidance of doubt, to the extent Deutsche is obligated to deliver Shares
hereunder, the provisions of Sections 9.8, 9.9, 9.10, 9.11 and 9.12 of the
Equity Definitions shall be applicable to any such delivery of Shares, except
that all references in such provisions to “Physical Settlement” and
“Physically-settled” shall be read as references to “Net Share Settlement” and
“Net Share Settled”; and provided that the Representation and Agreement
contained in Section 9.11 of the Equity Definitions shall be modified by
excluding any representations therein relating to restrictions, obligations,
limitations or requirements under applicable securities laws as a result of the
fact that Counterparty is the issuer of the Shares.

 

 

 

Settlement Amount:

 

A number of Shares (and cash in lieu of fractional Shares, if any, as provided
below) equal to the aggregate number of Shares that Counterparty is obligated to
deliver to the holder(s) of the Convertible Notes converted on such Conversion
Date pursuant to the section of the Indenture as described in the Prospectus
Supplement under “Description of the Notes — Conversion of Notes — Settlement
upon Conversion” (the “Deliverable Shares”) (except that such number of
Deliverable Shares shall be determined without taking into consideration any
rounding pursuant to the section of the Indenture described in the Prospectus
Supplement under “Description of the Notes — Conversion of Notes — Settlement
upon Conversion” and shall be rounded down to the nearest whole number) and cash
in lieu of fractional Shares, if any, resulting from such rounding (with the
value of any such fractional Shares determined pursuant to the section of the
Indenture as described in the Prospectus Supplement under “Description of the
Notes — Conversion of Notes — Settlement upon Conversion”) (collectively, the
“Convertible Obligation”); provided that such obligation shall be determined
excluding any Shares or cash that Counterparty is obligated to deliver to
holder(s) of the Convertible Notes as a result of any adjustments to the
“Conversion Rate” for the issuance of additional Shares or cash as set forth in
the section of the Indenture as described in the Prospectus Supplement under
“Description of the Notes — Adjustment to Shares Delivered upon Conversion upon
a Make Whole Adjustment Event” (a “Fundamental Change Adjustment”) or any
voluntary adjustment pursuant to the section of the Indenture as described in
the Prospectus Supplement under the seventh to last paragraph of “Description of
the Notes — Conversion of Notes — Conversion Price Adjustments” (i.e. the
paragraph commencing with “We are permitted to reduce the conversion price...”)
(a “Discretionary Adjustment”); provided further that, if such exercise relates
to the conversion of Convertible Notes in connection with which holders thereof
are entitled to receive additional Shares or cash pursuant to a

 

5

--------------------------------------------------------------------------------


 

 

 

Fundamental Change Adjustment, then, notwithstanding the foregoing, the
Settlement Amount shall include such additional Shares or cash, except that the
Settlement Amount shall be capped so that the value of the Settlement Amount per
Note Hedging Unit (with the value of the Shares included in the Settlement
Amount determined by the Calculation Agent using the volume-weighted average
price per share on the last day of the relevant “Conversion Period”) does not
exceed the amount as determined by the Calculation Agent that would be payable
by Seller pursuant to Section 6 of the Agreement if such Conversion Date were an
Early Termination Date resulting from an Additional Termination Event with
respect to which the Transaction (except that, for purposes of determining such
amount (x) the Number of Note Hedging Units shall be deemed to be equal to the
number of Note Hedging Units exercised on such Exercise Date and (y) such amount
payable will be determined as if the section of the Indenture regarding a
Fundamental Change Adjustment were deleted) was the sole Affected Transaction
and Counterparty was the sole Affected Party (determined without regard to
provisions under “Alternative Calculations and Deutsche Payment on Early
Termination and on Certain Extraordinary Events” in this Confirmation). If
Counterparty is permitted or required to exercise discretion under the terms of
the Indenture with respect to any determination, calculation or adjustment
relevant to conversion of the Convertible Notes including, but not limited to,
the volume-weighted average price of the Shares, Counterparty shall consult with
Deutsche with respect thereto and the Calculation Agent shall make such
determination, calculation or adjustment for purposes of the Transaction. For
the avoidance of doubt, if the “Daily Conversion Value” (as defined in the
Indenture as described in the Prospectus Supplement under “Description of the
Notes — Conversion of Notes — Settlement upon Conversion”) for each of the
“Trading Days” in the relevant “Conversion Period” is less than or equal to USD
40, Deutsche will have no delivery obligation hereunder.

 

 

 

Notice of Delivery Obligation:

 

No later than the Scheduled Trading Day immediately following the last day of
the relevant “Conversion Period”, Counterparty shall give Deutsche notice of the
final number of Shares (and cash in lieu of fractional Shares, if any)
comprising the Convertible Obligation (it being understood, for the avoidance of
doubt, that the requirement of Counterparty to deliver such notice shall not
limit Counterparty’s obligations with respect to Notice of Exercise, as set
forth above, in any way).

 

 

 

Settlement Date:

 

In respect of an Exercise Date occurring on a Conversion Date, the settlement
date for the Shares to be delivered under the Convertible Notes under the terms
of the Indenture; provided that the Settlement Date will not be prior to the
Exchange Business Day immediately following the date on which Counterparty gives
notice to Deutsche of such Settlement Date prior to 5:00 PM, New York City time.

 

 

 

Settlement Currency:

 

USD.

 

6

--------------------------------------------------------------------------------


 

Restricted Certificated Shares:

 

Notwithstanding anything to the contrary in the Equity Definitions, Deutsche
may, in whole or in part, deliver Shares in certificated form representing the
Share portion of the Settlement Amount to Counterparty in lieu of delivery
through the Clearance System.

 

 

 

Share Adjustments:

 

 

 

 

 

Potential Adjustment Events:

 

Notwithstanding Section 11.2(e) of the Equity Definitions, a “Potential
Adjustment Event” means any occurrence of any event or condition, as set forth
in the section of the Indenture as described in the Prospectus Supplement under
“Description of the Notes — Conversion of Notes — Conversion Price Adjustments”,
that would result in an adjustment to the Conversion Rate of the Convertible
Notes; provided that in no event shall there be any adjustment hereunder as a
result of an adjustment to the Conversion Rate pursuant to a Fundamental Change
Adjustment or a Discretionary Adjustment.

 

 

 

Method of Adjustment:

 

Calculation Agent Adjustment, which means that, notwithstanding
Section 11.2(c) of the Equity Definitions, upon any adjustment to the Conversion
Rate of the Convertible Notes pursuant to the Indenture (other than a
Fundamental Change Adjustment or a Discretionary Adjustment), the Calculation
Agent shall make a corresponding adjustment to any one or more of the Strike
Price, Number of Note Hedging Units, the Note Hedging Unit Entitlement and any
other variable relevant to the exercise, settlement, payment or other terms of
the Transaction.

 

 

 

Extraordinary Events:

 

 

 

 

 

Merger Events:

 

Notwithstanding Section 12.1(b) of the Equity Definitions, a “Merger Event”
means the occurrence of any event or condition set forth in the section of the
Indenture as described in the Prospectus Supplement under the ninth to last
paragraph of “Description of the Notes — Conversion of Notes — Conversion Price
Adjustments” (i.e. the paragraph commencing with “In the event of: any
reclassification...”).

 

 

 

Notice of Merger Consideration:

 

Upon the occurrence of a Merger Event that causes the Shares to be converted
into or exchanged for more than a single type of consideration (determined based
in part upon the form of election of the holders of Shares), Counterparty shall
promptly (but in any event prior to the effective date of the Merger Event)
notify the Calculation Agent of the weighted average of the kind and amounts of
consideration to be received by the holders of Shares in any Merger Event who
affirmatively make such an election.

 

 

 

Consequences of Merger Events:

 

Notwithstanding Section 12.2 of the Equity Definitions, upon the occurrence of a
Merger Event, the Calculation Agent shall make the corresponding adjustment in
respect of any adjustment under the Indenture to any one or more of the nature
of the Shares, the Strike

 

7

--------------------------------------------------------------------------------


 

 

 

Price, the Number of Note Hedging Units, the Note Hedging Unit Entitlement and
any other variable relevant to the exercise, settlement, payment or other terms
of the Transaction, to the extent an analogous adjustment is made under the
Indenture; provided that such adjustment shall be made without regard to any
adjustment to the Conversion Rate for the issuance of additional shares or cash
pursuant to a Fundamental Change Adjustment or a Discretionary Adjustment.

 

 

 

Nationalization, Insolvency and Delisting:

 

Cancellation and Payment (Calculation Agent Determination); provided that in
addition to the provisions of Section 12.6(a)(iii) of the Equity Definitions, it
shall also constitute a Delisting if the Exchange is located in the United
States and the Shares are not immediately re-listed, re-traded or re-quoted on
any of the New York Stock Exchange, The NASDAQ Global Select Market or The
NASDAQ Global Market (or their respective successors); if the Shares are
immediately re-listed, re-traded or re-quoted on any such exchange or quotation
system, such exchange or quotation system shall be deemed to be the Exchange.
For the avoidance of doubt, the occurrence of any event that is a Merger Event
and would otherwise have been a Delisting will have the consequence specified
for the relevant Merger Event.

 

 

 

Additional Disruption Events:

 

 

 

 

 

Change in Law:

 

Applicable; provided that Section 12.9(a)(ii) of the Equity Definitions is
hereby amended (i) by the replacement of the word “Shares” with “Hedge
Positions”; (ii) by adding the phrase “or public announcement” immediately after
the phrase “due to the promulgation” in the third line thereof and adding the
phrase “formal or informal” before the word “interpretation” in the same line;
and (iii) immediately following the word “Transaction” in clause (X) thereof,
adding the phrase “in the manner contemplated by the Hedging Party on the Trade
Date, unless the illegality is due to an act or omission of the party seeking to
elect termination of the Transaction”.

 

 

 

Failure to Deliver:

 

Applicable

 

 

 

Insolvency Filing:

 

Applicable

 

 

 

Increased Cost of Hedging:

 

Applicable

 

 

 

Hedging Party:

 

Deutsche for all applicable Additional Disruption Events

 

 

 

Determining Party:

 

Deutsche for all applicable Additional Disruption Events

 

 

 

Acknowledgements:

 

 

 

 

 

Non-Reliance:

 

Applicable

 

 

 

Agreements and Acknowledgements

 

 

Regarding Hedging Activities:

 

Applicable

 

8

--------------------------------------------------------------------------------


 

Additional Acknowledgements:

 

Applicable

 

Mutual Representations: Each of Deutsche and Counterparty represents and
warrants to, and agrees with, the other party that:

 

 

(i)

Tax Disclosure.  Notwithstanding anything to the contrary herein, in the Equity
Definitions or in the Agreement, and notwithstanding any express or implied
claims of exclusivity or proprietary rights, the parties (and each of their
employees, representatives or other agents) are authorized to disclose to any
and all persons, beginning immediately upon commencement of their discussions
and without limitation of any kind, the tax treatment and tax structure of the
Transaction, and all materials of any kind (including opinions or other tax
analyses) that are provided by either party to the other relating to such tax
treatment and tax structure.

 

 

 

 

(ii)

Commodity Exchange Act.  It is an “eligible contract participant” within the
meaning of Section 1a(12) of the U.S. Commodity Exchange Act, as amended (the
“CEA”).  The Transaction has been subject to individual negotiation by the
parties.  The Transaction has not been executed or traded on a “trading
facility” as defined in Section 1a(33) of the CEA.  It has entered into the
Transaction with the expectation and intent that the Transaction shall be
performed to its termination date.

 

 

 

 

(iii)

Securities Act.  It is a “qualified institutional buyer” as defined in Rule 144A
under the U.S. Securities Act of 1933, as amended (the “Securities Act”), or an
“accredited investor” as defined under the Securities Act.

 

 

 

 

(iv)

ERISA.  The assets used in the Transaction (1) are not assets of any “plan” (as
such term is defined in Section 4975 of the U.S. Internal Revenue Code (the
“Code”)) subject to Section 4975 of the Code or any “employee benefit plan” (as
such term is defined in Section 3(3) of the U.S. Employee Retirement Income
Security Act of 1974, as amended (“ERISA”)) subject to Title I of ERISA, and
(2) do not constitute “plan assets” within the meaning of Department of Labor
Regulation 2510.3-101, 29 CFR Section 2510-3-101.

 

 

 

Counterparty Representations: In addition to the representations and warranties
in the Agreement and those contained elsewhere herein, Counterparty represents,
warrants, acknowledges and covenants that:

 

 

 

 

(i)

Counterparty is not as of the Trade Date, and shall not be after giving effect
to the transactions contemplated hereby, “insolvent” (as such term is defined in
Section 101(32) of the U.S. Bankruptcy Code (Title 11 of the United States Code)
(the “Bankruptcy Code”)) and Counterparty would be able to purchase a number of
Shares equal to the Number of Shares in compliance with the laws of the
jurisdiction of Counterparty’s incorporation or organization.

 

 

 

 

(ii)

Counterparty shall provide written notice to Deutsche as soon as reasonably
practicable upon obtaining knowledge of the occurrence of any event that would
constitute an Event of Default, a Potential Event of Default, a Potential
Adjustment Event, a Merger Event or any other Extraordinary Event; provided,
however, that should Counterparty be in possession of material non-public
information regarding Counterparty, Counterparty shall not communicate such
information to Deutsche in connection with this Transaction.

 

9

--------------------------------------------------------------------------------


 

 

(iii)

Counterparty has (and shall at all times during the Transaction have) the
capacity and authority to repurchase the Shares underlying the Transaction and
has not entered into the Transaction with the intent to avoid any regulatory
filings.

 

 

 

 

(iv)

Counterparty’s financial condition is such that it has no need for liquidity
with respect to its investment in the Transaction and no need to dispose of any
portion thereof to satisfy any existing or contemplated undertaking or
indebtedness.

 

 

 

 

(v)

Counterparty’s investments in and liabilities in respect of the Transaction,
which it understands are not readily marketable, are not disproportionate to its
net worth, and Counterparty is able to bear any loss in connection with the
Transaction, including the loss of its entire investment in the Transaction.

 

 

 

 

(vi)

The representations and warranties of Counterparty set forth in Section 3 of the
Agreement and Section 1 of the Underwriting Agreement dated May 21, 2009 between
Counterparty and Deutsche Bank Securities Inc. as representative of the
underwriters party thereto (the “Underwriting Agreement”) are true and correct
and are hereby deemed to be repeated to Deutsche as if set forth herein.

 

 

 

 

(vii)

Counterparty understands, agrees and acknowledges that Deutsche has no
obligation or intention to register the Transaction under the Securities Act,
any state securities law or other applicable federal securities law.

 

 

 

 

(viii)

Counterparty is not, and after giving effect to the transactions contemplated
hereby will not be, an “investment company” as such term is defined in the U.S.
Investment Company Act of 1940, as amended.

 

 

 

 

(ix)

Counterparty understands, agrees and acknowledges that no obligations of
Deutsche to it hereunder shall be entitled to the benefit of deposit insurance
and that such obligations shall not be guaranteed by any affiliate of Deutsche
or any governmental agency.

 

 

 

 

(x)

(A) Counterparty is acting for its own account, and it has made its own
independent decisions to enter into the Transaction and as to whether the
Transaction is appropriate or proper for it based upon its own judgment and upon
advice from such advisers as it has deemed necessary, (B) Counterparty is not
relying on any communication (written or oral) of Deutsche or any of its
affiliates as investment advice or as a recommendation to enter into the
Transaction (it being understood that information and explanations related to
the terms and conditions of the Transaction shall not be considered investment
advice or a recommendation to enter into the Transaction) and (C) no
communication (written or oral) received from Deutsche or any of its affiliates
shall be deemed to be an assurance or guarantee as to the expected results of
the Transaction.

 

 

 

 

(xi)

Without limiting the generality of Section 13.1 of the Equity Definitions,
Counterparty acknowledges that Deutsche is not making any representations or
warranties with respect to the treatment of the Transaction under FASB
Statements 128, 133, 149 or 150 (or under any successor statement), EITF Issue
No. 00-19, 01-6, 03-6 or 07-5 (or any successor issue statements), under FASB’s
Liabilities & Equity Project, or under any other accounting guidance.

 

 

 

 

(xii)

Counterparty is not entering into the Transaction for the purpose of
(i) creating actual or apparent trading activity in the Shares (or any security
convertible into or exchangeable for the Shares) or (ii) raising or depressing
or otherwise manipulating the price of the Shares (or any security convertible
into or exchangeable for the Shares), in either case in violation of the U.S.
Securities Exchange Act of 1934, as amended (the “Exchange Act”).

 

10

--------------------------------------------------------------------------------


 

 

(xiii)

Counterparty’s filings under the Exchange Act and other applicable securities
laws that are required to be filed have been filed and, as of the respective
dates thereof, there was no misstatement of material fact contained therein or
omission of a material fact required to be stated therein or necessary to make
the statements made therein, in the light of the circumstances under which they
were made, not misleading.

 

 

 

 

(xiv)

Counterparty has not violated, and shall not take any action that violates
(including, without limitation, any violation by Counterparty involving
Deutsche), any applicable law (including, without limitation, the Securities Act
and the Exchange Act) in connection with the Transaction.

 

 

 

 

(xv)

The Transaction, and any repurchase of the Shares by Counterparty in connection
with the Transaction, is pursuant to a publicly announced Share repurchase
program that has been approved by Counterparty’s board of directors (including
engaging in derivative transactions) and any such repurchase has been, or shall
when and to the extent so required be, publicly disclosed in its periodic
filings under the Exchange Act, including any financial statements and notes
therein.

 

 

 

 

(xvi)

Counterparty shall deliver to Deutsche an opinion of counsel, dated as of the
Trade Date and reasonably acceptable to Deutsche in form and substance, with
respect to the matters set forth in Section 3(a) of the Agreement and such other
matters as Deutsche may reasonably request.

 

 

 

Miscellaneous:

 

 

 

 

Netting and Set-Off. The parties hereto agree that the Transaction shall not be
subject to netting or set off with any other transaction.

 

 

 

 

Qualified Financial Contracts. It is the intention of the parties that, in
respect of Counterparty, (a) the Transaction shall constitute a “qualified
financial contract” within the meaning of 12 U.S.C. Section 1821(e)(8)(D)(i) and
(b) a Non-defaulting Party’s rights under Sections 5 and 6 of the Agreement
constitute rights of the kind referred to in 12 U.S.C. Section 1821(e)(8)(A).

 

 

 

 

Method of Delivery. Whenever delivery of funds or other assets is required
hereunder by or to Counterparty, such delivery shall be effected through Agent.
In addition, all notices, demands and communications of any kind relating to the
Transaction between Deutsche and Counterparty shall be transmitted exclusively
through Agent.

 

 

 

 

Staggered Settlement. If upon advice of counsel with respect to applicable legal
and regulatory requirements or related policies and procedures applicable to
Deutsche, Deutsche reasonably determines that it would not be advisable to
deliver, or to acquire Shares to deliver, any or all of the Shares to be
delivered by Deutsche on a Settlement Date for this Transaction, Deutsche may,
by notice to Counterparty prior to any Settlement Date (a “Nominal Settlement
Date”), elect to deliver the Shares deliverable on such Nominal Settlement Date
on two or more dates (each, a “Staggered Settlement Date”) or at two or more
times on the Nominal Settlement Date as follows: (i) in such notice, Deutsche
will specify to Counterparty the related Staggered Settlement Dates (each of
which will be on or prior to such Nominal Settlement Date, but not prior to the
beginning of the related “Conversion Period”) or delivery times and how it will
allocate the Shares it is required to deliver under “Net Share Settlement” above
among the Staggered Settlement Dates or delivery times; and (ii) the aggregate
number of Shares that Deutsche will deliver to Counterparty hereunder on all
such Staggered Settlement Dates and delivery times will equal the number of
Shares that Deutsche would otherwise be required to deliver on such Nominal
Settlement Date.

 

 

 

 

Additional Termination Events. The occurrence of (i) an “Event of Default” with
respect to Counterparty under the terms of the Convertible Notes as set forth in
the section of the Indenture as described in the Prospectus Supplement under
“Description of the Notes — Events of Default”, (ii) an Amendment Event or
(iii) a Repayment Event shall be an Additional Termination Event, in each case
with the Transaction as the sole Affected Transaction and Counterparty as the
sole Affected Party and Deutsche as the party entitled to designate an Early

 

11

--------------------------------------------------------------------------------


 

 

Termination Date pursuant to Section 6(a) of the Agreement; provided that in the
case of a Repayment Event the Transaction shall be subject to termination only
in respect of the portion of the Transaction corresponding to the number of
Convertible Notes subject to such Repayment Event.

 

 

 

 

“Amendment Event” means that Counterparty amends, modifies, supplements or
obtains a waiver with respect to any term of the Indenture or the Convertible
Notes if such amendment, modification, supplement or waiver has a material
adverse effect on this Transaction or Deutsche’s ability to hedge all or a
portion of this Transaction, with such materiality determination to be made in
the sole discretion of the Calculation Agent. For the avoidance of doubt,
Counterparty electing to increase the Conversion Rate pursuant to a
Discretionary Adjustment shall not constitute an Amendment Event.

 

 

 

 

“Repayment Event” means that (A) any Convertible Notes are repurchased (whether
in connection with or as a result of a change of control, howsoever defined, or
for any other reason) by Counterparty or any of its subsidiaries, (B) any
Convertible Notes are delivered to Counterparty or any of its subsidiaries in
exchange for delivery of any property or assets of Counterparty or any of its
subsidiaries (howsoever described), (C) any principal of any of the Convertible
Notes is repaid prior to the final maturity date of the Convertible Notes
(whether following acceleration of the Convertible Notes or otherwise), or
(D) any Convertible Notes are exchanged by or for the benefit of the holders
thereof for any other securities of Counterparty or any of its affiliates (or
any other property, or any combination thereof) pursuant to any exchange offer
or similar transaction; provided that, in the case of clause (B) and clause (D),
conversions of the Convertible Notes pursuant to the terms of the Indenture as
in effect on the date hereof shall not be Repayment Events.

 

 

 

 

Disposition of Hedge Shares. Counterparty hereby agrees that if, in the good
faith reasonable judgment of Deutsche, the Shares (the “Hedge Shares”) acquired
by Deutsche for the purpose of hedging its obligations pursuant to the
Transaction cannot be sold in the public market by Deutsche without registration
under the Securities Act, Counterparty shall, at its election: (i) in order to
allow Deutsche to sell the Hedge Shares in a registered offering, make available
to Deutsche an effective registration statement under the Securities Act to
cover the resale of such Hedge Shares and (A) enter into an agreement, in form
and substance reasonably satisfactory to Deutsche, substantially in the form of
an underwriting agreement for underwritten offerings of equity securities of
companies of comparable size and lines of business, (B) provide accountant’s
“comfort” letters in customary form for registered offerings of equity
securities, (C) provide disclosure opinions of nationally recognized outside
counsel to Counterparty reasonably acceptable to Deutsche, (D) provide other
customary opinions, certificates and closing documents customary in form for
registered offerings of equity securities and (E) afford Deutsche a reasonable
opportunity to conduct a “due diligence” investigation with respect to
Counterparty customary in scope for underwritten offerings of equity securities;
provided, however, that if Deutsche, in its sole reasonable discretion, is not
satisfied with access to due diligence materials, the results of its due
diligence investigation, or the procedures and documentation for the registered
offering referred to above, then clause (ii) or clause (iii) of this paragraph
shall apply at the election of Counterparty; (ii) in order to allow Deutsche to
sell the Hedge Shares in a private placement, enter into a private placement
agreement substantially similar to private placement purchase agreements
customary for private placements of equity securities, in form and substance
satisfactory to Deutsche, including customary representations, covenants, blue
sky and other governmental filings and/or registrations, indemnities to
Deutsche, due diligence rights (for Deutsche or any designated buyer of the
Hedge Shares from Deutsche), opinions and certificates and such other
documentation as is customary for private placements agreements, all reasonably
acceptable to Deutsche (in which case, the Calculation Agent shall make any
adjustments to the terms of the Transaction that are necessary, in its
reasonable judgment, to compensate Deutsche for any discount from the public
market price of the Shares incurred on the sale of Hedge Shares in a private
placement); or (iii) purchase the Hedge Shares from Deutsche at the VWAP Price
on such Exchange Business Days, and in the amounts, requested by Deutsche. “VWAP
Price” means, on any Exchange Business Day, the per Share volume-weighted
average price as displayed under the heading “Bloomberg VWAP” on Bloomberg
page CEPH <equity> AQR (or any successor thereto) in respect of the period from
9:30 a.m. to 4:00 p.m. (New York City time) on such Exchange Business Day (or if
such volume-weighted average price is unavailable, the market value of one Share
on such Exchange Business Day, as determined by the Calculation Agent using a
volume-weighted method). This paragraph shall survive the termination,
expiration or early unwind of the Transaction.

 

12

--------------------------------------------------------------------------------


 

 

Status of Claims in Bankruptcy. Deutsche acknowledges and agrees that this
Confirmation is not intended to convey to Deutsche rights with respect to the
Transaction that are senior to the claims of common stockholders in any U.S.
bankruptcy proceedings of Counterparty; provided that nothing herein shall limit
or shall be deemed to limit Deutsche’s right to pursue remedies in the event of
a breach by Counterparty of its obligations and agreements with respect to the
Transaction; provided, further, that nothing herein shall limit or shall be
deemed to limit Deutsche’s rights in respect of any transactions other than the
Transaction.

 

 

 

 

No Collateral. Notwithstanding any provision of this Confirmation, the
Agreement, Equity Definitions, or any other agreement between the parties to the
contrary, the obligations of Counterparty under the Transaction are not secured
by any collateral.

 

 

 

 

Securities Contract; Swap Agreement. The parties hereto agree and acknowledge
that Deutsche is a “financial institution,” “swap participant” and “financial
participant” within the meaning of Sections 101(22), 101(53C) and 101(22A) of
the Bankruptcy Code. The parties hereto further agree and acknowledge (A) that
this Confirmation is (i) a “securities contract,” as such term is defined in
Section 741(7) of the Bankruptcy Code, with respect to which each payment and
delivery hereunder or in connection herewith is a “termination value,” “payment
amount” or “other transfer obligation” within the meaning of Section 362 of the
Bankruptcy Code and a “settlement payment” or a “transfer” within the meaning of
Section 546 of the Bankruptcy Code, and (ii) a “swap agreement,” as such term is
defined in Section 101(53B) of the Bankruptcy Code, with respect to which each
payment and delivery hereunder or in connection herewith is a “termination
value,” a “payment amount” or “other transfer obligation” within the meaning of
Section 362 of the Bankruptcy Code and a “transfer” within the meaning of
Section 546 of the Bankruptcy Code, and (B) that Deutsche is entitled to the
protections afforded by, among other sections, Section 362(b)(6), 362(b)(17),
362(b)(27), 362(o), 546(e), 546(g), 546(j), 548(d)(2), 555, 560 and 561 of the
Bankruptcy Code.

 

 

 

 

Repurchase Notices. Counterparty shall, on any day on which Counterparty effects
any repurchase of Shares, give Deutsche a written notice of such repurchase (a
“Repurchase Notice”) on such day if, following such repurchase, the Unit Equity
Percentage as determined on such day is greater by 1.0% or more than the Unit
Equity Percentage included in the immediately preceding Repurchase Notice (or,
in the case of the first such Repurchase Notice, greater by 1.0% or more than
the Unit Equity Percentage as of the date hereof). The “Unit Equity Percentage”
as of any day is the fraction, expressed as a percentage, (i) the numerator of
which is the product of the number of Note Hedging Units and the Note Hedging
Unit Entitlement, and (ii) the denominator of which is the number of Shares
outstanding on such day. Counterparty agrees to indemnify and hold harmless
Deutsche and its affiliates and their respective officers, directors, employees,
advisors, agents and controlling persons (each, a “Section 16 Indemnified
Person”) from and against any and all losses (including losses relating to
Deutsche’s hedging activities as a consequence of becoming, or of the risk of
becoming, a Section 16 “insider”, including without limitation, any forbearance
from hedging activities or cessation of hedging activities and any losses in
connection therewith with respect to the Transaction), claims, damages,
judgments, liabilities and expenses (including reasonable attorney’s fees),
joint or several, to which a Section 16 Indemnified Person may become subject,
as a result of Counterparty’s failure to provide Deutsche with a Repurchase
Notice on the day and in the manner specified in this paragraph, and to
reimburse, upon written request, each of such Section 16 Indemnified Persons for
any reasonable legal or other expenses incurred in connection with
investigating, preparing for, providing testimony or other evidence in
connection with or defending any of the foregoing. Counterparty shall not be
liable for any settlement of any proceeding effected without its written
consent, but if settled with such consent or if there be a final judgment for
the plaintiff, Counterparty agrees to indemnify any Section 16 Indemnified
Person from and against any loss or liability by reason of such settlement or
judgment. Counterparty shall not, without the prior written consent of the
Section 16 Indemnified Person, effect any settlement of any pending or
threatened proceeding in respect of which any Section 16 Indemnified Person is
or could have been a party and indemnity could have been sought hereunder by
such Section 16 Indemnified Person, unless such settlement includes an
unconditional release of such Section 16 Indemnified Person from all liability
on claims that are the subject matter of such proceeding on terms reasonably
satisfactory to such Section 16 Indemnified Person. If the indemnification
provided for in this paragraph is unavailable to a Section 16 Indemnified Person
or insufficient in respect of any losses, claims, damages or liabilities
referred to therein, then

 

13

--------------------------------------------------------------------------------


 

 

Counterparty, in lieu of indemnifying such Section 16 Indemnified Person
thereunder, shall contribute to the amount paid or payable by such Section 16
Indemnified Person as a result of such losses, claims, damages or liabilities.
The remedies provided for in this paragraph are not exclusive and shall not
limit any rights or remedies that may otherwise be available to any Section 16
Indemnified Person at law or in equity. The indemnity and contribution
agreements contained in this paragraph shall remain operative and in full force
and effect regardless of the termination of the Transaction.

 

 

 

 

Alternative Calculations and Deutsche Payment on Early Termination and on
Certain Extraordinary Events. If Deutsche owes Counterparty any amount in
connection with the Transaction pursuant to Sections 12.2, 12.3 (and
“Consequences of Merger Events” above), 12.6, 12.7 or 12.9 of the Equity
Definitions (except in the case of an Extraordinary Event in which the
consideration or proceeds to be paid to holders of Shares as a result of such
event consists solely of cash) or pursuant to Section 6(d)(ii) of the Agreement
(except in the case of an Event of Default in which Counterparty is the
Defaulting Party or a Termination Event in which Counterparty is the Affected
Party, other than (x) an Event of Default of the type described in
Section 5(a)(iii), (v), (vi) or (vii) of the Agreement or (y) a Termination
Event of the type described in Section 5(b)(i), (ii), (iii), (iv), (v) or
(vi) of the Agreement that in the case of either (x) or (y) resulted from an
event or events outside Counterparty’s control) (a “Deutsche Payment
Obligation”), Counterparty shall have the right, in its sole discretion, to
require Deutsche to satisfy any such Deutsche Payment Obligation by delivery of
Termination Delivery Units (as defined below) by giving irrevocable telephonic
notice to Deutsche, confirmed in writing within one Scheduled Trading Day,
between the hours of 9:00 a.m. and 4:00 p.m. New York time on the Early
Termination Date or other date the transaction is terminated, as applicable
(“Notice of Deutsche Termination Delivery”). Within a commercially reasonable
period of time following receipt of a Notice of Deutsche Termination Delivery,
Deutsche shall deliver to Counterparty a number of Termination Delivery Units
having a cash value equal to the amount of such Deutsche Payment Obligation
(such number of Termination Delivery Units to be delivered to be determined by
the Calculation Agent as the number of whole Termination Delivery Units that
could be purchased over a commercially reasonable period of time with the cash
equivalent of such payment obligation). If the provisions set forth in this
paragraph are applicable, the provisions of Sections 9.8, 9.9, 9.10, 9.11
(modified as described above) and 9.12 of the Equity Definitions shall be
applicable, except that all references to “Shares” shall be read as references
to “Termination Delivery Units”.

 

 

 

 

“Termination Delivery Unit” means (a) in the case of a Termination Event, an
Event of Default or an Extraordinary Event (other than an Insolvency,
Nationalization or Merger Event), one Share or (b) in the case of an Insolvency,
Nationalization or Merger Event, a unit consisting of the number or amount of
each type of property received by a holder of one Share (without consideration
of any requirement to pay cash or other consideration in lieu of fractional
amounts of any securities) in such Insolvency, Nationalization or Merger Event.
If a Termination Delivery Unit consists of property other than cash or New
Shares and Counterparty provides irrevocable written notice to the Calculation
Agent on or prior to the Closing Date that it elects to receive cash, New Shares
or a combination thereof (in such proportion as Counterparty designates) in lieu
of such other property, the Calculation Agent shall replace such property with
cash, New Shares or a combination thereof as components of a Termination
Delivery Unit in such amounts, as determined by the Calculation Agent in its
discretion by commercially reasonable means, as shall have a value equal to the
value of the property so replaced. If such Insolvency, Nationalization or Merger
Event involves a choice of consideration to be received by holders, such holder
shall be deemed to have elected to receive the maximum possible amount of cash.

 

 

 

 

No Material Non-Public Information. On each day during the period beginning on
the date on which the offering of the Convertible Notes was first announced and
ending on the earlier of (a) the day on which Deutsche has informed Counterparty
in writing that Deutsche has completed all purchases of Shares or other
transactions to hedge initially its exposure with respect to the Transaction and
(b) the Effective Date, Counterparty represents and warrants to Deutsche that it
is not aware of any material nonpublic information concerning itself or the
Shares.

 

 

 

 

Right to Extend. Deutsche may postpone any potential Exercise Date or postpone
or extend any other date of valuation or delivery with respect to some or all of
the relevant Note Hedging Units (in which event the Calculation Agent shall make
appropriate adjustments to the Settlement Amount for such Note Hedging Units),
if

 

14

--------------------------------------------------------------------------------


 

 

Deutsche determines, in its reasonable discretion, that (a) a Regulatory
Disruption has occurred or (b) such extension is reasonably necessary or
appropriate to (i) preserve Deutsche’s hedging or hedge unwind activity
hereunder in light of existing liquidity conditions or (ii) enable Deutsche to
effect purchases of Shares in connection with its hedging, hedge unwind or
settlement activity hereunder in a manner that would, if Deutsche were the
Issuer or an affiliated purchaser of the Issuer, be in compliance with
applicable legal, regulatory or self-regulatory requirements, or with related
policies and procedures applicable to Deutsche; provided that, in the case of a
postponement or extension as a result of clause (b)(i), such postponement or
extension shall be limited to 25 scheduled “Trading Days”. “Regulatory
Disruption” shall mean any event that Deutsche, in its commercially reasonable
discretion upon the advice of outside counsel, determines makes it appropriate
with regard to any legal, regulatory or self-regulatory requirements or related
policies and procedures (whether or not such requirements, policies or
procedures are imposed by law or have been voluntarily adopted by Deutsche, and
including without limitation Rule 10b-18, Rule 10b-5, Regulation 13D-G and
Regulation 14E under the Exchange Act and Regulation M and/or analyzing Deutsche
as if Deutsche were the Issuer or an affiliated purchaser of the Issuer), for
Deutsche to refrain from or decrease any market activity in connection with the
Transaction.

 

 

 

 

Transfer or Assignment. Counterparty may not transfer any of its rights or
obligations under the Transaction without the prior written consent of Deutsche.
Deutsche may transfer or assign all or a portion of its Note Hedging Units
hereunder at any time to any nationally recognized dealer in over-the-counter
equity derivatives transactions with a rating (or whose guarantor has a rating)
for its long term, unsecured and unsubordinated indebtedness of A+ or better by
Standard & Poor’s Ratings Services or its successor (“S&P”), or A1 or better by
Moody’s Investors Service, Inc. or its successor (“Moody’s”) or, if either S&P
or Moody’s ceases to rate such debt, at least an equivalent rating or better by
a substitute agency rating mutually agreed by Counterparty and Deutsche, without
the consent of Counterparty.

 

 

 

If, as determined in Deutsche’s sole discretion, (a) at any time (1) the Equity
Percentage exceeds 8% or (2) Deutsche, Deutsche Group (as defined below) or any
person whose ownership position would be aggregated with that of Deutsche or
Deutsche Group (Deutsche, Deutsche Group or any such person, a “Deutsche
Person”) under Section 203 of the Delaware General Corporation Law (the “DGCL
Takeover Statute”) or other federal, state or local laws, regulations or
regulatory orders applicable to ownership of Shares (excluding Section 13 of the
Exchange Act and the rules promulgated thereunder, “Applicable Laws”), owns,
beneficially owns, constructively owns, controls, holds the power to vote or
otherwise meets a relevant definition of ownership, or could be reasonably
viewed as meeting any of the foregoing, in excess of a number of Shares equal to
(x) the number of Shares that would give rise to reporting, registration, filing
or notification obligations or other requirements (including obtaining prior
approval by a state or federal regulator) of a Deutsche Person under Applicable
Laws (including, without limitation, “interested shareholder” or “acquiring
Person” status under the DGCL Takeover Statute) and with respect to which such
requirements have not been met or the relevant approval has not been received
minus (y) 1% of the number of Shares outstanding on the date of determination
(either such condition described in clause (1) or (2), an “Excess Ownership
Position”), and (b) Deutsche is unable, after commercially reasonable efforts,
to effect a transfer or assignment on pricing and terms and within a time period
reasonably acceptable to it of all or a portion of this Transaction pursuant to
the preceding paragraph such that an Excess Ownership Position no longer exists,
Deutsche may designate any Scheduled Trading Day as an Early Termination Date
with respect to a portion (the “Terminated Portion”) of this Transaction, such
that an Excess Ownership Position no longer exists following such partial
termination. In the event that Deutsche so designates an Early Termination Date
with respect to a portion of this Transaction, a payment shall be made pursuant
to Section 6 of the Agreement as if (i) an Early Termination Date had been
designated in respect of a Transaction having terms identical to this
Transaction and a Number of Note Hedging Units equal to the Terminated Portion,
(ii) Counterparty shall be the sole Affected Party with respect to such partial
termination and (iii) such Transaction shall be the only Terminated Transaction
(and, for the avoidance of doubt, the provisions set forth under the caption
“Alternative Calculations and Deutsche Payment on Early Termination and on
Certain Extraordinary Events” shall apply to any amount that is payable by
Deutsche to Counterparty pursuant to this sentence). The “Equity Percentage” as
of any day is the fraction, expressed as a percentage, (A) the numerator of
which is the number of Shares that Deutsche and any of its affiliates subject to
aggregation with Deutsche for purposes of the “beneficial ownership” test under
Section 13 of the Exchange Act and all persons who may form a “group” (within
the meaning of Rule 13d-5(b)(1) under the Exchange Act) with Deutsche
(collectively,

 

15

--------------------------------------------------------------------------------


 

 

“Deutsche Group”) “beneficially own” (within the meaning of Section 13 of the
Exchange Act) without duplication on such day and (B) the denominator of which
is the number of Shares outstanding on such day.

 

 

 

 

Notwithstanding any other provision in this Confirmation to the contrary
requiring or allowing Deutsche to purchase, sell, receive or deliver any shares
or other securities to or from Counterparty, Deutsche may designate any of its
affiliates to purchase, sell, receive or deliver such shares or other securities
and otherwise to perform Deutsche’s obligations in respect of the Transaction
and any such designee may assume such obligations. Deutsche shall be discharged
of its obligations to Counterparty to the extent of any such performance.

 

 

 

 

Severability; Illegality. If compliance by either party with any provision of
the Transaction would be unenforceable or illegal, (a) the parties shall
negotiate in good faith to resolve such unenforceability or illegality in a
manner that preserves the economic benefits of the transactions contemplated
hereby and (b) the other provisions of the Transaction shall not be invalidated,
but shall remain in full force and effect.

 

 

 

 

Waiver of Jury Trial. EACH PARTY WAIVES, TO THE FULLEST EXTENT PERMITTED BY
APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY JURY IN RESPECT OF ANY SUIT,
ACTION OR PROCEEDING RELATING TO THE TRANSACTION. EACH PARTY (I) CERTIFIES THAT
NO REPRESENTATIVE, AGENT OR ATTORNEY OF THE OTHER PARTY HAS REPRESENTED,
EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PARTY WOULD NOT, IN THE EVENT OF SUCH A
SUIT, ACTION OR PROCEEDING, SEEK TO ENFORCE THE FOREGOING WAIVER AND
(II) ACKNOWLEDGES THAT IT AND THE OTHER PARTY HAVE BEEN INDUCED TO ENTER INTO
THE TRANSACTION, AS APPLICABLE, BY, AMONG OTHER THINGS, THE MUTUAL WAIVERS AND
CERTIFICATIONS PROVIDED HEREIN.

 

 

 

 

Early Unwind. In the event the sale of Convertible Notes is not consummated with
the underwriters thereof for any reason by the close of business in New York on
May 27, 2009 (or such later date as agreed upon by the parties) (May 27, 2009 or
such later date as agreed upon being the “Early Unwind Date”), the Transaction
shall automatically terminate (the “Early Unwind”) on the Early Unwind Date and
(a) the Transaction and all of the respective rights and obligations of Deutsche
and Counterparty under the Transaction shall be cancelled and terminated,
(b) each party shall be released and discharged by the other party from and
agrees not to make any claim against the other party with respect to any
obligations or liabilities of the other party arising out of and to be performed
in connection with the Transaction either prior to or after the Early Unwind
Date and (c) Deutsche shall return to Counterparty any Premium paid by
Counterparty to Deutsche in respect of this Transaction (net of any amounts
payable by Counterparty to Deutsche pursuant to the following proviso); provided
that Counterparty shall purchase from Deutsche on the Early Unwind Date all
Shares purchased by Deutsche or one or more of its affiliates, and assume, or
reimburse the cost of, derivatives and other hedging activities entered into by
Deutsche or one or more of its affiliates, in each case, in connection with
hedging of the Transaction and the unwind of such hedging activities. The amount
payable by Counterparty shall be Deutsche’s (or its affiliates) actual cost of
such Shares and unwind cost of such derivatives and other hedging activities as
Deutsche informs Counterparty and shall be paid in immediately available funds
on the Early Unwind Date. Deutsche and Counterparty represent and acknowledge to
the other that, subject to the proviso included in the preceding sentence, upon
an Early Unwind, all obligations with respect to the Transaction shall be deemed
fully and finally discharged.

 

 

 

 

Governing law:  The law of the State of New York.

 

Contact information. For purposes of the Agreement (unless otherwise specified
in the Agreement), the addresses for notice to the parties shall be:

 

(a) Counterparty

 

Cephalon, Inc.

 

41 Moores Road

 

Frazer, PA 19355

 

Attention:

Gerald J. Pappert

Fax:

(610) 738-6258

 

16

--------------------------------------------------------------------------------


 

(b) Deutsche

 

Deutsche Bank AG, London Branch

c/o Deutsche Bank Securities Inc.

60 Wall Street

New York, NY 10005

Attention:

Andrew Yaeger

 

 

Telephone:

(212) 250-2717

Email:

Andrew.Yaeger@db.com

 

with a copy to:

 

 

 

Deutsche Bank AG, London Branch

 

c/o Deutsche Bank Securities Inc.

 

60 Wall Street

 

New York, New York 10005

Attention:

Lars Kestner

 

 

Telephone:

(212) 250-6043

Email:

Lars.Kestner@db.com

 

17

--------------------------------------------------------------------------------


 

This Confirmation may be executed in several counterparts, each of which shall
be deemed an original but all of which together shall constitute one and the
same instrument.

 

Counterparty hereby agrees to check this Confirmation and to confirm that the
foregoing correctly sets forth the terms of the Transaction by signing in the
space provided below and returning to Deutsche a facsimile of the fully-executed
Confirmation to Deutsche at 44 113 336 2009.  Originals shall be provided for
your execution upon your request.

 

We are very pleased to have executed the Transaction with you and we look
forward to completing other transactions with you in the near future.

 

Very truly yours,

 

DEUTSCHE BANK AG, LONDON BRANCH

 

 

By:

/s/ Lars Kestner

 

 

Name:

Lars Kestner

 

 

Title:

Managing Director

 

 

 

 

 

By:

/s/ John Arnone

 

 

Name:

John Arnone

 

 

Title:

Managing Director

 

 

 

 

 

 

 

 

 

DEUTSCHE BANK SECURITIES INC.,

acting solely as Agent in connection with this Transaction

 

 

 

 

 

 

 

 

By:

/s/ Lars Kestner

 

 

Name:

Lars Kestner

 

 

Title:

Managing Director

 

 

 

 

 

By:

/s/ John Arnone

 

 

Name:

John Arnone

 

 

Title:

Managing Director

 

 

 

Counterparty hereby agrees to, accepts and confirms the terms of the foregoing
as of the Trade Date.

 

CEPHALON, INC.

 

By:

/s/ J. Kevin Buchi

 

 

Name:

J. Kevin Buch

 

 

Title:

Executive Vice President and Chief Financial Officer

 

 

18

--------------------------------------------------------------------------------